DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4-9, 11, 12, and 14-20 with an earliest effective filing date of 3/21/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (U.S. Publication No. 2017/0132768 filed on 11/10/15) in view of Kudo et al. (U.S. Publication No. 2019/0012621 filed on 3/7/18).
	With respect to claim 1, the Bedi reference teaches a system for providing a distributed measurement system, the system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
receiving, via a user interface of a user device, a request to access a data file of a project (an image file is reopened by a user [paragraph 38]), the project comprising one or more data files including the data file (image files are part of a project [paragraph 31]); 
providing one or more editing options for editing the data file, wherein the one or more editing options vary based at least in part on one or both of a characteristic of the user device and a characteristic of the data file (tool options are selected and provided based upon metadata associated with the file [paragraphs 36 and 38]); and 

The Bedi reference does not explicitly recite that the data file is generated at least in part on measurement data output from a measurement device. The Kudo reference teaches the data file is generated at least in part on measurement data output from a measurement device (measurement data generated from a measurement device is  associated with the image file [paragraph 36]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the editing tool of Bedi with the measurement data of Kudo. Such a modification would have made the system more desirable to users by providing them with additional relevant information while editing images.
	With respect to claim 2, the Bedi and Kudo references teach all of the limitations of claim 1 as described above. In addition, the Bedi reference teaches that the measurement device includes a scanner and the measurement data includes scan data (the images can be produced via a scanner [paragraph 22]).
	With respect to claim 4, the Bedi and Kudo references teach all of the limitations of claim 1 as described above. Additionally, the Bedi reference teaches that the editing options further vary based at least in part on a location of a processor executing an application performing the receiving, providing and editing (the image metadata includes geographic location [paragraph 23]).
	With respect to claim 5, the Bedi and Kudo references teach all of the limitations of claim 1 as described above. In addition, the Bedi reference teaches that 
	With respect to claim 6, the Bedi and Kudo references teach all of the limitations of claim 1 as described above. Additionally, the Bedi reference teaches that the operations further comprise storing the data file in a storage location on the user device (the image file is stored in an image store [paragraph 57]).
With respect to claim 7, the Bedi and Kudo reference teaches all of the limitations of claim 1 as described above. In addition, the Bedi reference teaches that the operations further comprise storing the data file in a cloud storage location (the image file is stored remotely from the user device [paragraph 50]).
With respect to claim 8, the Bedi and Kudo reference teaches all of the limitations of claim 1 as described above. Additionally, the Bedi reference teaches that the operations further comprise further comprising transmitting the data file to another user device (the image files are transmitted to other devices [paragraph 53]).
	With respect to claim 9, the Bedi and Kudo reference teaches all of the limitations of claim 1 as described above. In addition, the Bedi reference teaches that the user device includes a camera and the editing option includes adding an image to the data file (the device is a camera capable of capturing images for the file [paragraph 22]).
	With respect to claim 11, the limitations of claim 11 are merely the method embodiment of claim 1 and claim 11 recites no further significant limitations therein. Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 and claim 11 is likewise rejected on that same basis.
With respect to claim 12, the limitations of claim 12 are merely the method embodiment of claim 2 and claim 12 recites no further significant limitations therein. Therefore, the limitations of claim 12 are rejected in the analysis of claim 2 and claim 12 is likewise rejected on that same basis.
	With respect to claim 14, the limitations of claim 14 are merely the method embodiment of claim 4 and claim 14 recites no further significant limitations therein. Therefore, the limitations of claim 14 are rejected in the analysis of claim 4 and claim 14 is likewise rejected on that same basis.
	With respect to claim 15, the limitations of claim 15 are merely the method embodiment of claim 5 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 5 and claim 15 is likewise rejected on that same basis.
	With respect to claim 16, the limitations of claim 16 are merely the method embodiment of claim 6 and claim 16 recites no further significant limitations therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 6 and claim 16 is likewise rejected on that same basis.
	With respect to claim 17, the limitations of claim 17 are merely the method embodiment of claim 7 and claim 17 recites no further significant limitations therein. Therefore, the limitations of claim 17 are rejected in the analysis of claim 7 and claim 17 is likewise rejected on that same basis.
	With respect to claim 18, the limitations of claim 18 are merely the method embodiment of claim 8 and claim 18 recites no further significant limitations therein. 
	With respect to claim 19, the limitations of claim 19 are merely the computer program product embodiment of claim 1 and claim 19 recites no further significant limitations therein. Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 and claim 19 is likewise rejected on that same basis.
	With respect to claim 20, the limitations of claim 20 are merely the method embodiment of claim 2 and claim 20 recites no further significant limitations therein. Therefore, the limitations of claim 20 are rejected in the analysis of claim 2 and claim 20 is likewise rejected on that same basis.

Claims 3 and 13 with an earliest effective filing date of 3/21/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (U.S. Publication No. 2017/0132768 filed on 11/10/15) in view of Kudo et al. (U.S. Publication No. 2019/0012621 filed on 3/7/18) and further in view of Garvey et al. (U.S. Publication No. 2017/0249763 filed on 2/28/17).
	With respect to claim 3, the Bedi and Kudo references teach all of the limitations of claim 1 as described above. They do not explicitly recite that the characteristic of the data file includes a density of the data file. The Garvey reference teaches that the characteristic of the data file includes a density of the data file (the data density is used to determine how to present the data [paragraphs 129-130]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedi and Kudo with the data density 
	With respect to claim 13, the limitations of claim 13 are merely the method embodiment of claim 3 and claim 13 recites no further significant limitations therein. Therefore, the limitations of claim 13 are rejected in the analysis of claim 3 and claim 13 is likewise rejected on that same basis.

Claim 10 with an earliest effective filing date of 3/21/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (U.S. Publication No. 2017/0132768 filed on 11/10/15) in view of Kudo et al. (U.S. Publication No. 2019/0012621 filed on 3/7/18) and further in view of Wade et al. (U.S. Publication No. 2013/0104410 filed on 10/27/11).
	With respect to claim 10, the Bedi and Kudo references teach all of the limitations of claim 1 as described above. They do not explicitly recite that the user device includes an inertial measurement unit, and the editing option includes identifying a position of the user device. The Wade reference teaches that the user device includes an inertial measurement unit, and the editing option includes identifying a position of the user device (the device includes an inertial measurement unit for identifying the location and position of the device [paragraph 53]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedi and Kudo with the inertial measurement unit of Wade. Such a modification would have made the system more desirable to users by providing them with additional relevant information (location and position of their images).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRIS E MACKES/Primary Examiner, Art Unit 2153